Appellate Case: 22-6063        Document: 010110709334       Date Filed: 07/12/2022     Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                           Tenth Circuit

                                FOR THE TENTH CIRCUIT                              July 12, 2022
                            _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  WALTER E. LAMARR,

           Petitioner - Appellant,

  v.                                                            No. 22-6063
                                                         (D.C. No. 5:22-CV-00129-D)
  SCOTT NUNN,                                                   (W.D. Okla.)

           Respondent - Appellee.
                          _________________________________

                ORDER DENYING CERTIFICATE OF APPEALABILITY*
                       _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

        Walter E. Lamarr, an Oklahoma prisoner represented by counsel, seeks a

 certificate of appealability (“COA”) to challenge the district court’s dismissal of his 28

 U.S.C. § 2254 petition. The district court dismissed his petition as untimely. Because the

 district court’s procedural ruling is not debatable, we deny a COA and dismiss this

 matter.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 22-6063      Document: 010110709334          Date Filed: 07/12/2022      Page: 2



                                  I.      BACKGROUND

        In 1995, Mr. Lamarr pleaded guilty in Oklahoma state court to trafficking in

 illegal drugs and was sentenced to thirty-five years’ imprisonment.1 In 2016, Mr. Lamarr

 filed a pro se application for post-conviction relief in state court, which was denied. In

 2018, he filed a second application for post-conviction relief in state court arguing the

 state trial court lacked jurisdiction to convict him. Specifically, Mr. Lamarr argued

 “because he is a member of the Wichita and Affiliated Tribes, he committed the crimes

 for which he was convicted in ‘Indian Country,’ and the crimes for which he was

 convicted are covered by the Indian Assimilative Crimes Act, 18 U.S.C. § 1152,” the

 state trial court lacked jurisdiction to convict him. App. at 19. The state trial court denied

 this second application and the Oklahoma Court of Criminal Appeals affirmed.

        In February 2022, Mr. Lamarr, represented by counsel, filed a 28 U.S.C. § 2254

 petition in the United States District Court for the Western District of Oklahoma, arguing

 the convicting court lacked subject matter jurisdiction, based on McGirt v. Oklahoma,

 140 S. Ct. 2452 (2020). The assigned magistrate judge recommended his petition be

 dismissed as untimely because it was not filed within one year of the Antiterrorism and

 Effective Death Penalty Act’s (“AEDPA”) effective date. See Fisher v. Gibson, 262 F.3d

 1135, 1142 (10th Cir. 2001) (“Where a conviction became final before AEDPA took

 effect, . . . the one year limitation period for a federal habeas petition starts on AEDPA’s




        1
          Mr. Lamarr does not dispute the district court’s or magistrate judge’s account of
 the state court proceedings, and we therefore rely on those descriptions here.
                                               2
Appellate Case: 22-6063      Document: 010110709334          Date Filed: 07/12/2022          Page: 3



 effective date, April 24, 1996.”). Mr. Lamarr objected to the recommendation, arguing

 “his conviction could never become final for the [purposes of] AEDPA” because the

 convicting court lacked jurisdiction. App. at 9. The district court overruled Mr. Lamarr’s

 objection, adopted the magistrate judge’s recommendation, and dismissed Mr. Lamarr’s

 § 2254 petition as untimely. The district court explained that Mr. Lamarr’s “argument

 that a challenge to the state district court’s jurisdiction on habeas review is not subject to

 the limitations period . . . lacks merit,” and his petition “is, therefore, untimely and barred

 by the statute of limitations.” Id. at 5–6. The district court also denied a COA.

 Mr. Lamarr now seeks a COA in this court.

                                    II.     DISCUSSION

        Mr. Lamarr must “seek a COA to obtain appellate review of the dismissal of his

 habeas petition.” Slack v. McDaniel, 529 U.S. 473, 482 (10th Cir. 2000). Because the

 district court denied his petition on procedural grounds without reaching the merits,

 Mr. Lamarr must show “that jurists of reason would find it debatable whether the petition

 states a valid claim of the denial of a constitutional right and that jurists of reason would

 find it debatable whether the district court was correct in its procedural ruling,” to obtain

 a COA. Id. at 484. “Where a plain procedural bar is present and the district court is

 correct to invoke it to dispose of the case, a reasonable jurist could not conclude either

 that the district court erred in dismissing the petition or that the petitioner should be




                                                3
Appellate Case: 22-6063     Document: 010110709334          Date Filed: 07/12/2022      Page: 4



 allowed to proceed further.” Id. Because the district court was correct to dismiss

 Mr. Lamarr’s petition as untimely, “no appeal [is] warranted.” Id.

        AEDPA establishes a one-year statute of limitations period during which a person

 in state custody may file a habeas petition. 28 U.S.C. § 2244(d); see also Rhine v. Boone,

 182 F.3d 1153, 1154 (10th Cir. 1999). Mr. Lamarr acknowledges that the one-year

 limitations period began on “the date on which the judgment became final by the

 conclusion of direct review or the expiration of the time for seeking such review.” 28

 U.S.C. § 2244(d)(1)(A). Because his conviction became final before Congress enacted

 AEDPA, the one-year limitations period started on AEDPA’s effective date: April 24,

 1996. See Fisher, 262 F.3d at 1143. Over twenty-five years passed between AEDPA’s

 effective date and when Mr. Lamarr filed his habeas petition in federal district court.

        Mr. Lamarr’s sole argument is that because the state trial court lacked jurisdiction

 to convict him under McGirt, his conviction was never “final” and therefore, AEDPA’s

 time limitations period does not apply and cannot bar his habeas petition. This argument

 is meritless. We need not address whether the state trial court actually lacked jurisdiction

 to convict Mr. Lamarr because a habeas claim predicated on a convicting court’s lack of

 subject matter jurisdiction “is subject to dismissal for untimeliness.” Morales v. Jones,

 417 F. App’x 746, 749 (10th Cir. 2011) (unpublished); see also Murrell v. Crow, 793 F.

 App’x 675, 679 (10th Cir. 2019) (unpublished) (dismissing for untimeliness state

 prisoner’s habeas claim that the state court lacked jurisdiction to prosecute him); United

 States v. Patrick, 264 F. App’x 693, 694–95 (10th Cir. 2008) (unpublished) (affirming the

 district court’s dismissal of an untimely habeas petition challenging the convicting

                                              4
Appellate Case: 22-6063      Document: 010110709334           Date Filed: 07/12/2022       Page: 5



 court’s jurisdiction). This court has clearly explained that challenges to the convicting

 court’s jurisdiction are considered due process challenges, subject to AEDPA’s

 limitations period. See Yellowbear v. Wyo. Attorney Gen., 525 F.3d 921, 924 (10th Cir.

 2008) (explaining “[a]bsence of jurisdiction in the convicting court is. . .a basis for

 federal habeas corpus relief cognizable under the due process clause”); Gibson v. Klinger,

 232 F.3d 799, 803, 808 (10th Cir. 2000) (affirming dismissal of due process habeas claim

 as time barred under AEDPA). AEDPA’s limitations period therefore applies to

 Mr. Lamarr’s petition, and the district court was correct to dismiss it as time barred.2

 Reasonable jurists therefore “could not conclude either that the district court erred in

 dismissing the petition or that the petitioner should be allowed to proceed further.” Slack,

 529 U.S. at 484.

                                    III.   CONCLUSION

        For these reasons, we DENY a COA and DISMISS this matter.


                                                 Entered for the Court


                                                 Carolyn B. McHugh
                                                 Circuit Judge




        2
          While Mr. Lamarr does not argue AEDPA’s limitations period should be tolled,
 it is worth noting that his state court applications for post-conviction relief did not toll the
 limitations period because he filed both of them after the one-year limitations period had
 expired. See Clark v. Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006) (“Only state
 petitions for post-conviction relief filed within the one year allowed by AEDPA will toll
 the statute of limitations.”). Nor did McGirt establish a new constitutional right that
 would trigger a new date for the limitations period. See Hill v. Nunn, No. 22-6042, 2022
 WL 2154997 at *1 (10th Cir. June 15, 2022) (unpublished).
                                                5